Citation Nr: 1212905	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected residuals of a shrapnel wound to the left thigh, with a retained foreign body involving Muscle Group XIII.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision of the RO.

The Board previously denied the Veteran's claims for a rating in excess of 10 percent for the service-connected residuals of shrapnel wound to the left thigh, with a retained foreign body involving Muscle Group XIII in an April 2009 decision.  

The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in March 2010, the Veteran through his representative and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the April 2009 decision be vacated and the case remanded for readjudication.  

In a March 2010 Order, the Court granted the Joint Motion and remanded the case to the Board for further appellate review.  

In March 2011, the Board remanded the case to the RO for further development.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Following the Board's March 2011 remand, the Veteran was afforded a VA examination in April 2011.  

The April 2011 VA examination report, however, does not indicate whether the Veteran suffered a residual injury to more than one muscle group.  

Indeed, the VA examiner who conducted the examination stated that it was not possible to this determination because she did not have a muscle group chart available during the examination and that it would be pure speculation.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because VA failed to assure compliance with the Board's March 2011 remand instructions, and because to date a VA examiner has not provided a satisfactory opinion regarding whether the Veteran's residuals of a shrapnel wound to the left thigh, with a retained foreign body involving Muscle Group XIII, the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

As such, the Board has no discretion and must again remand this claim.

Accordingly, the case is REMANDED to the RO for the following action:
1.  The RO should arrange for the Veteran's claims folder to be reviewed by the VA examiner who conducted the April 2011 VA examination (or a suitable substitute) to determine, to the extent possible, all muscles affected, the muscle group to which each affected muscle belongs, along with any associated functional impairment).  (Emphasis added).   

The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the examiner.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

2.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


